BYERS, District Judge.
The Court is satisfied that the brokerage paid by the sub-lessee did not inure to the benefit of the defendants in this case, and therefore that the rent paid by the sub-lessee was not enhanced so as to violate the statute; the sub-lessee agreed to pay the brokerage, with knowledge that the tenant in possession, who desired to dispose of her lease, was unwilling to pay a commission to the real estate broker who handled the transaction for her, and this fact was known to the sub-lessee when he entered into negotiations with the tenant of the apartment through the broker who advertised the premises for rental.
Judgment for defendants.